Case 1:17-cr-00143-SPW Document 230 Filed 12/11/20 Page 1 of 2

 

DEC 1 1 2020
IN THE UNITED STATES DISTRICT COURT Clerk, U S District Court
FOR THE DISTRICT OF MONTANA oe ine ane
BILLINGS DIVISION
UNITED STATES OF AMERICA,
Cause No. CR 17-143-BLG-SPW-2
Plaintiff,
THIRD ORDER GRANTING
v. EXTENSION OF TIME TO
SELF-SURRENDER
PETER MARGIOTTA,
Defendant.

 

 

The Defendant, PETER MARGIOTTA, has moved the Court a third time

for an order granting him an extension of time to surrender to the United States

Bureau of Prisons SeaTac Facility in Seattle, Washington (Doc. 229). Mr.

Margiotta requests an additional six weeks to self-surrender for the reason that he

cannot travel because of flu-like symptoms requiring self isolation and COVID-19

assessment. The United States does not object. Good cause showing,

IT IS HEREBY ORDERED that the Defendant’s motion is granted. Mr

Margiotta shall self-surrender to the Bureau of Prisons SeaTac Facility in Seattle,
Case 1:17-cr-00143-SPW Document 230 Filed 12/11/20 Page 2 of 2

Washington, on or before Friday, January 15, 2021. There will be no further
extensions of time granted.
The Clerk of Court is directed to notify counsel and the U.S. Marshals
Service of the making of this order.
; ta
DATED this_// ‘day of December, 2020.

Levwer PLA Lee

SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
